Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is responsive to the Arguments and Amendments filed on 17 March 2022.  As directed by applicant, Claims 1, 6, 10, and 15 are currently amended. No claims are cancelled or added.  Thus, claims 1-20 are pending.  This is a Final Office Action.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended part of claim 10 recites, “advancing the material to cause a different portion of the material to be at the heating system; and causing, by the EM field, heating of the different portion of the material to a different temperature value while the portion of the material is under the force to change the magnetic property of the different portion material.”   The claim indicates that after providing heating and force to “a [first] portion” of the material in order to affect its magnetic properties, the material is then advanced to “a different portion of the material” to be at the heating system, which is then heated to a different temperature, “while the portion of the material, [i.e. the first portion] is under the force to change the magnetic property of the different portion [of the] material”.  It seems that the claim is saying that a force is applied to the [first] portion in order to change the magnetic properties of “the different portion”, which doesn’t make sense (see also ¶¶29 and 31 of the Specification,  where both the different temperature and force are applied to a “second segment” so that portion has different magnetic properties. Clarification is required. For purposes of examination, the last 3 lines of claim 10 will be understood to mean, -- causing, by the EM field, heating of the different portion of the material to a different temperature value while the different portion of the material is under the force to change the magnetic property of the different portion material.--

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5, 7, 8, and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Georges (U.S. Patent 4,708,325) in view of  Francoeur (U.S. Patent Application Publication 2013/ 0139929) and Suzuki (U.S. Patent 6,373,036).



Regarding claim 1, Georges discloses a method of thermally processing a material with a thermal processing system, the method comprising: 
providing a material (Georges, steel strip 6), for treating in an in-line thermal process to a heating system (Georges, heating systems 1, in-line system, Fig. 2); 
…
moving the first heating assembly and the second heating assembly of the heating system from a first position that is away from a path of the material through the in-line thermal process to a second position in which the portion of the material is between the first heating assembly and the second heating assembly of the heating system, and wherein heating system is configured to heat the portion of the material between the first heating assembly and the second heating assembly … (Georges, column 4 line 5-8 “Said sensors 15 also control the lateral movement of the rails 12 in the direction of either of the arrows 16 (FIG. 2), by means of additional cylinders not shown in the drawing.”) 

However, Georges does not disclose “ comprising a first heating assembly that includes a first heating plate opposing a second heating assembly including a second heating plate, wherein the material is configured to move between the first heating plate and the second heating plate each configured to contact the material for conductive-based temperature annealing”, 
“providing a force to the material at a portion of the material configured to be heated by the first heating assembly and the second heating assembly of the heating system; 
adjusting the heating system to a specified temperature value”, and heating the heating portion of the material between the first heating assembly and the second heating assembly “ to the specified temperature”
heating the portion of the material to the specified temperature value while the portion of the material is under the force to change a magnetic property in the portion of the material.

Regarding the plate and the heating assembly, Suzuki teaches “comprising a first heating assembly that includes a first heating plate opposing a second heating assembly including a second heating plate, wherein the material is configured to move between the first heating plate and the second heating plate each configured to contact the material for conductive-based temperature annealing” (Suzuki, column 2 lines 3-10, figs. 2 & 8, “ A fixed or movable conductive member performs electromagnetic induction heating due to the actions of magnetic fields generated by the first to third divided exciting coil units A, B, and C, and a material to be heated is conveyed into a material heating section while being in direct or indirect contact with the conductive member and is heated by the heat from the conductive member. ).  Thus, as an option, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Georges with Suzuki, to have the plates for heating, to have the plates be in contact with the ribbon, in order to heat up ribbon through direct conduction, allowing for the heating of any metal or ribbon or substrate through direct heating contact.
Regarding the force, Francoeur teaches providing a force (Francoeur, These paragraphs demonstrate the application of the force; ¶0002, “Also, the useful magnetic properties of iron-based amorphous alloy ribbons are obtained if, during the annealing treatment, the alloy is subjected to a uniform magnetic field or a tensile stress in direction of the ribbon longitudinal axis; ¶0183, “When processing a ribbon at a high feeding rate with an added tensile stress, trying to control said tensile stress by controlling the torque on the unrolling source reel and the torque on the rolling up take-up mandrel”)to the material at a portion of the material configured to be heated by the heating system; 
adjusting the heating system to a specified temperature value (¶0204, “above 425°C, more preferably above 450° C, more preferably about 450° C”); and heating the portion of the material to the specified temperature value while the portion of the material is under the force to change a magnetic property in the portion of the material (abstract, “improve its magnetic properties, ¶0002, “magnetic properties of amorphous alloys are highly sensitive to internal mechanical stresses”; ¶0020, showing how this process affects the magnetic properties, this process “must operate at a cost-effective ribbon feeding rate and the ribbon must acquire acceptable magnetic properties once the ribbon is rolled up to form a core.”; ¶0203, the process provides ”magnetic properties improvements”). The advantage, of course, is to manipulate amorphous material enough to mold it and its magnetic properties, for making transformer cores, for instance.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Georges with Francoeur to manipulate the heating of the material once the configuration of the elements has been in place, in order to create a more useful material by affecting the magnetic properties of the material by heating it up to a certain point, in order to create a certain kind of material (e.g.. transformer core).

Regarding claim 2, Georges in view of Francoeur and Suzuki teaches all the limitations of claim 1, as above, and further teaches a method wherein heating the portion of the material comprises: contacting a first side of the portion of the material with first heat assembly (heater  1, Figs. 1 and 3 at least, induction heating from on top and on bottom, electrical windings 4 from above); and contacting a second side of the portion of the material with the second heat assembly (electrical winding 5), the second side being opposite the first side.  
Regarding claim 3, Georges in view of Francoeur and Suzuki teach all the limitations of claim 2, but does not further teach wherein the heating system comprises a hinge coupling the first heat assembly to the second heat assembly, and wherein moving the heating system from the first position to the second position comprises moving the hinge from an open position to a closed position to cause the heating system to close over the portion of the material, wherein the closed position causes the first heat assembly to contact or nearly contact the first side of the portion of the material and the second heat assembly to contact or nearly contact the second side of the portion of the material (Georges, figs. 1,3 5a and 5b for engaging and disengaging, column 3 lines 60-62, “hinged ends”)  
Regarding claim 4, Georges in view of Francoeur and Suzuki teach all the limitations of claim 1, as above, and further teaches a method wherein moving the heating system from the first position to the second position comprises moving the heating system along a track that is approximately orthogonal to the in-line thermal process (Fig. 2, heaters 1 are connected via rail 12 and arm 11, arrow 16 shows engagement or disengagement).

Regarding claim 5, Georges in view of Francoeur and Suzuki teach all the limitations of claim 1, as above, but does not further teach, in this combination so far,  wherein providing the material comprises:  30Attorney Docket No.: 26200-0118001 producing an amorphous precursor to the material, the material comprising a metal, to form an amorphous metal material having less than 20% crystallization by volume; feeding the amorphous metal material into the heating system; performing, by the heating system, devitrification of the amorphous precursor, wherein the devitrification comprises a process of crystallization; forming, based on the devitrification, the nanocomposite with nano-crystals that comprises an induced magnetic anisotropy.

However, Francoeur does teach a method wherein providing the material comprises:  30Attorney Docket No.: 26200-0118001 producing an amorphous precursor to the material, the material comprising a metal, to form an amorphous metal material (¶162; “an iron-based amorphous alloy”) having less than 20% crystallization by volume (¶0162 ; ; feeding the amorphous metal material into the heating system; performing, by the heating system, devitrification of the amorphous precursor, wherein the devitrification comprises a process of crystallization (¶0034; “Preferably, according to another preferred embodiment of the present invention, the thermal treatment is performed to obtain full crystallisation of the amorphous alloy ribbon.”; ¶0204; heat treatment causing onset crystallization; although this indicates that the results are beyond what is desired from this process, this invention does disclose the method of reaching these results through this process, as herein claimed); forming, based on the devitrification, the nanocomposite with nano-crystals that comprises an induced magnetic anisotropy (Francoeur, ¶0019; “nanocrystallizing”, describing what is happening during the process, ¶0045 “done to favour the development of magnetic anisotropy”).  
This is further along the direction of how to manipulate the metal to create the valuable transformer core.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Georges with Francoeur, to manipulate an amorphous precursor, in order to affect its crystallization and magnetic properties, so that it can become more useful in particular applications, such as where magnetic properties are desired, such as in transformer cores.

Regarding claim 6, Georges in view of Francoeur and Suzuki teach all the limitations of claim 1, as above, but does not further teach a method wherein the method further comprises adjusting one or more of composition, temperature, speed, configuration, and magnitude of stress applied to the portion of the material; and tuning a magnetic anisotropy of the material comprising an adjustment based on the magnetic anisotropy, of a magnetic permeability of the material.  However, Francoeur teaches a method wherein wherein the method further comprises tuning, based on one or more of composition, temperature, speed, configuration, and magnitude of stress applied to the portion of the material, a magnetic anisotropy of the material (Francoeur, ¶165, “a tensile stress is maintained all along the displacement of the ribbon during treatment to induce a magnetic anisotropy oriented along or perpendicular to the ribbon longitudinal axis, depending on the alloy composition.”); and adjusting, based on the magnetic anisotropy, a magnetic permeability of the material (see ¶112b rejection above).   This is further along the direction of how to manipulate the metal to create the valuable transformer core, by tuning and adjusting the parameters..  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Georges with Francoeur, to tune and adjust its parameters, so that it can become more useful in particular applications, such as where magnetic properties are desired, such as in transformer cores.


Regarding claim 7, Georges in view of Francoeur and Suzuki teach all the limitations of claim 1, as above, and further teaches a method wherein heating the portion of the material to the specified temperature value comprises: providing an induction coil (windings 4 and 5) in the heating system ; and providing an alternating current to the induction coil (column 3 lines 34-35) to cause the induction coil to generate an electromagnetic (EM) field configured to cause the portion of the material to be at the specified temperature value (to the specified temperature would have been obvious in the combination of claim 1, above;  there, it is noted in Francoeur, ¶0204, “above 425°C, more preferably above 450° C, more preferably about 450° C”)  .  

Regarding claim 8, Georges in view of Francoeur and Suzuki teach all the limitations of claim 1, as above, and further teaches a method wherein heating sources of the heat system are shaped to correspond to a cross-sectional shape of the material (Georges, Fig. 2, heating sources 1 are placed along the sheet 6 to accommodate for the width of its cross- section, the heaters 1 being placed along its sides.  As well, the distance between the upper coil 4 on 23 and the lower coil 5 on 23 would be a function of the thickness of the crosssection, thus these measurements of the heating system conform to the cross- section of material 6).    

Regarding claim 9, Georges in view of Francoeur and Suzuki teach all the limitations of claim 1, as above, but do not further teach a method wherein the portion of the material comprises a first segment of the material, and wherein the method further comprises: providing a different force value to a second segment of the material that is adjacent to the first segment to cause a different magnetic anisotropy in the second segment of the material.  However, Francoeur further teaches wherein the portion of the material comprises a first segment of the material, and wherein the method further comprises: providing a different force value to a second segment of the material that is adjacent to the first segment to cause a different magnetic anisotropy in the second segment of the material. (¶¶182-186; these paragraphs indicate that different forces, at least two, will be applied to adjacent segments of the amorphous metal as it is moving around the rollers; two tensile forces [are] exerted on the ribbon on either side of the wheel over an angle Φ”). Again,  the advantage of course is how to manipulate the metal to create the valuable transformer core by adjusting the parameters..  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Georges with Francoeur, to adjust the force parameters, a well-known way to manipulate such an amorphous material, in order to adjust its parameters, so that it can become more useful in particular applications, such as where magnetic properties are desired, such as in transformer cores.

Claim(s) 10, 11, and 13- 20 is/are rejected under 35 U.S.C. 103 as being obvious over Francoeur (U.S. Patent Application Publication 2013/ 0139929).

Regarding claim 10, Francoeur discloses a method of thermally processing a material with a thermal processing system (Francoeur, Abstract, “A method and a system for continuously in-line annealing a forwarding ferromagnetic amorphous alloy ribbon in a curved shaped to improve its magnetic properties”), the method comprising:  31Attorney Docket No.: 26200-0118001 providing a material (Francoeur, Fig. 1, ¶0164, a thin amorphous alloy ribbon is fed at an entry point 3) for treating in an in-line thermal process to a heating system comprising an induction coil (18, fig. 10, abstract, “inline annealing…”); providing a force to the material at a portion of the material configured to be heated by the heating system (Francoeur, These paragraphs demonstrate the application of the force; ¶0002, “Also, the useful magnetic properties of iron-based amorphous alloy ribbons are obtained if, during the annealing treatment, the alloy is subjected to a uniform magnetic field or a tensile stress in direction of the ribbon longitudinal axis; ¶0183, “When processing a ribbon at a high feeding rate with an added tensile stress, trying to control said tensile stress by controlling the torque on the unrolling source reel and the torque on the rolling up take-up mandrel”) ; providing an alternating current to the induction coil to cause the induction coil to generate an electromagnetic field (¶0178, “Heat can also be produced by electrical induced internal AC currents which are looping in the ring. The current loops are induced by a high frequency fluctuating magnetic field produced with an induction heating antenna 18 and are looping following the circular path delimited by the ring 16”); and causing, by the EM field, heating of the portion of the material to a specified temperature value (¶0204, “above 425°C, more preferably above 450° C, more preferably about 450° C”) while the portion of the material is under the force to change a magnetic property of the material (abstract, “improve its magnetic properties, ¶0002, “magnetic properties of amorphous alloys are highly sensitive to internal mechanical stresses”; ¶0020, showing how this process affects the magnetic properties, this process “must operate at a cost-effective ribbon feeding rate and the ribbon must acquire acceptable magnetic properties once the ribbon is rolled up to form a core.”; ¶0203, the process provides ”magnetic properties improvements”).
However, Francouer does not specifically teach that while the material is kept in tension in the in-line thermal process: advancing the material to cause a different portion of the material to be at the heating system; and causing, by the EM field, heating of the different portion of the material to a different temperature value while the portion of the material is under the force to change the magnetic property of the different portion material.  

Applicant is correct that, while they do have a “preheating section” (roller 11), all the examples given to heat the ribbon have the pre-heating roller at precisely the same temperature as the main heating roller (roller 1; specifically see Francoeur ¶¶ 227 & 228; and ¶¶ 263 &265 for examples where the pre-heating roller is at the same temperature as the main roller).   However, Francoeur does suggest, with its many varied arrangements, the possibility of advancing the material to cause a different portion of the material to be at the heating system; and causing, by the EM field, heating of the different portion of the material to a different temperature value while the portion of the material is under the force to change the magnetic property of the different portion material. (Francoeur, ¶172; figs. 4A , 4B,  “The choice of roller 11 surface temperature, outer radius r3 and contact angle .theta..sub.3 is optimized to reduce temperature rising time in order to limit the progression of the structural relaxation before reaching point 4. A reduced temperature rising time is possible by setting the temperature of roller 11 above the treatment temperature with the ribbon leaving roller 11 when its temperature gets near the treatment temperature in order to benefit from the higher temperature rising rate of the initial portion of the negative exponential decay (-e.sup.-x) closely followed by the ribbon temperature”.  That is, having the pre-heating section at a higher temperature than the main heating section in order for the ribbon to be heated up and come to the desired temperature faster).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention, to at least try to take the suggestion of Francoeur and to have the different heating sections, heated by the electromagnetic field and under tensile stress, to have different temperatures at different sections, in order to more quickly heat up the ribbon before going into the primary heating section (1), in order to speed up the process of reaching the correct heating temperature.


Regarding claim 11, Francoeur teaches all the limitations of claim 10, as above, and further discloses a method wherein the heating system comprises a susceptor device,(¶0178, “heating roller” 1, 11 fig. 23) and wherein causing, by the EM field, the heating of the portion of the material to the specified temperature value comprises: contacting the susceptor (¶178, amorphous material is on heated roller) device to the portion of the material; and heating the susceptor device to the specified temperature value by the EM field (¶0202; “the roller temperature…reached the treatment temperature”), wherein the susceptor device is configured to heat the portion of the material to the specified temperature value  (¶0172; While moving along with the hot roller 11 surface in rotation, the ribbon temperature goes up to a temperature below or equal to the hot roller 11 temperature;  ¶0203; “magnetic field is used to reach treatment temperatures”).  
Regarding claim 14, Francoeur teaches all the limitations of claim 10, as above, and further discloses a method wherein the material comprises an amorphous metal material, and wherein providing the amorphous metal material comprises:  32Attorney Docket No.: 26200-0118001 producing an amorphous precursor  to the material, the material comprising a metal, (¶164; “an iron-based amorphous alloy”) to form an amorphous metal material having less than 20% crystallization by volume (¶0030, one embodiment is performed that maintains amorphous state, with no crystallization initiated”) ; feeding the amorphous metal material (¶0025, “feeding” the amorphous ribbon) into the heating system; performing, by the heating system, devitrification of the amorphous precursor, wherein the devitrification comprises a process of crystallization (¶0031, according to another preferred embodiment of the present invention, the thermal treatment is performed to initiate crystallisation of the amorphous alloy ribbon”; ¶206, When onset crystallization was reached for both alloys, the degree of crystallization was dependent on the adjusted treatment temperature above onset crystallization thus, making possible to use the treatment process of the present invention to initiate and control the degree of crystallization in an amorphous alloy ribbon.); forming, based on the devitrification, the nanocomposite with nano-crystals that comprises an induced magnetic anisotropy (Francoeur, ¶0019; “nanocrystallizing”, describing what is happening during the process, ¶0045 “done to favour the development of magnetic anisotropy”).

Regarding claim 15, Francoeur discloses a method for thermally processing a material with a thermal processing system for forming a rotor of a linear motion device, the method comprising: providing an amorphous metal material (Fig. 1, ¶164, “a thin amorphous alloy ribbon is fed at entry point 3” ) for treating in an in-line thermal process to a heating system; providing a first force (¶164; “first mechanical stress S1) to the material at a portion of the amorphous metal material configured to be heated by the heating system; adjusting the heating system to a first temperature value for a first segment of the amorphous metal material (¶164; “While rotating along with hot roller 1 outer surface, the ribbon temperature goes up to a treatment temperature below or equal to the hot roller 1 outer surface temperature”; ¶172, “The hot roller 1 heat sourcing or sinking is then adjusted” to maintain this temperature throughout); strain annealing the first segment of the amorphous metal material using the first temperature value and the first force (¶175,  FIG. 6a, “there is shown a modified version of the apparatus shown in FIG. 1 which is used for in-line annealing an amorphous alloy ribbon that will show maximum stress relief after treatment. The controlling of the flow sequence occurring in the alloy at the treatment temperature is modified by further bending the ribbon on an additional roller rotating in contact with the forwarded ribbon along the thermal treatment path”, demonstrating annealing at a first temperature and force) ;… ; and strain annealing the second segment of the amorphous metal material using the second force (¶203; “Series of treatments at applied different tensile stresses (S1=S2) ranging from 25 to 200 MPa and at different treatment temperatures above 400.degree. C. and feeding rates ranging from 1 to 5 m/sec were conducted with the apparatus on the amorphous alloy ribbon Metglas 2605SA1 and 2605HB1 supplied by Hitachi-Metals” demonstrates that this annealing process can occur at multiple temperatures through multiple stresses and forces applied to the ribbon).  
Francoeur does not specifically disclose, while the amorphous metal material is kept in tension in the in-line thermal process:   advancing the amorphous metal material to cause a second segment of the amorphous metal material to be at the heating system, the second segment being different than the first segment,  [and then, according to that,] providing a second force to the second segment of the amorphous metal material”.  However, Francoeur does teach different heating section (¶172, figs. 4A , 4B, for heating, rollers 11 and 1, for instance). In the current amendment, the it is not just that different sections along the path have different stresses, but that the second segment ends up with a second stress level that the first segment did not receive and then this segment is strain annealed with that force.  However, while Francoeur does not teach different segments being annealed with different forces in one embodiment, he does suggest so by teaching a variety of heating and preheating possibilities, as well as stressing at different points to make a very adaptable and flexible invention (¶¶195- 197; ¶195, “following a path through a series of rollers”, where the each roller is a preheating or heating member, 11 or 1 for instance, and then ¶197, “any amount of tensile stress can be added or subtracted from a point along the path of the forwarded ribbon”, and “Precise control” of added tensile stress” on the ribbon further affecting properties).  THus, it would have been obvious at the time of the filing to modify Francoeur to have different stresses applied to different sections that are then being annealed, in order to have a more flexible heating device that can heat and stress to create different properties within by annealing amorphous metal material, as desired for a particular application.

Regarding claim 16, Francoeur teaches all the limitations of claim 15, as above, but does not further teach explicitly comprising adjusting the heating system to a second temperature value different than the first temperature value for the second segment of the amorphous metal material; and strain annealing the second segment of the amorphous metal material using the second temperature value.  Francoeur does suggest, however, with its many varied arrangements, the possibility of “heating system to a second temperature value different than the first temperature value for the second segment of the amorphous metal material; and strain annealing the second segment of the amorphous metal material using the second temperature value”. (Francoeur, ¶172; “The choice of roller 11 surface temperature, outer radius r3 and contact angle .theta..sub.3 is optimized to reduce temperature rising time in order to limit the progression of the structural relaxation before reaching point 4. A reduced temperature rising time is possible by setting the temperature of roller 11 above the treatment temperature with the ribbon leaving roller 11 when its temperature gets near the treatment temperature in order to benefit from the higher temperature rising rate of the initial portion of the negative exponential decay (-e.sup.-x) closely followed by the ribbon temperature”.  That is, having the pre-heating section at a higher temperature than the main heating section in order for the ribbon to be heated up and come to the desired temperature faster).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention, to at least try to take the suggestion of Francoeur and to have the different heating sections, heated by the electromagnetic field and under tensile stress, to have different temperatures at different sections, in order to more quickly heat up the ribbon before going into the primary heating section (1), in order to speed up the process of reaching the correct heating temperature. (as well, Francoeur,  ¶205; Also, core loss was tending to reduce as the ribbon feeding rate was increased along with the treatment temperature, showing the advantages of a higher and short lasting treatment temperature”, demonstrating the advantages of different temperatures and stresses along the path), .  

Regarding claim 17, Francoeur teaches all the limitations of claim 15, as above, and further discloses a method wherein the first temperature value is different than the second temperature value (¶205; Also, core loss was tending to reduce as the ribbon feeding rate was increased along with the treatment temperature, showing the advantages of a higher and short lasting treatment temperature”, demonstrating the advantages of different temperatures and stresses along the path),  .  
Regarding claim 18, Francoeur teaches all the limitations of claim 15, as above, and further discloses a method wherein the first force is different than the second force (¶195-197, (“Precise control” of added tensile stress” on the ribbon can help with further annealing and developing properties).  

Regarding claim 19, Francoeur teaches all the limitations of claim 15, as above, and further discloses a method wherein strain annealing the amorphous metal material comprises conduction-based heating (¶164, “While rotating along with hot roller 1 outer surface, the ribbon temperature goes up to a treatment temperature below or equal to the hot roller 1 outer surface temperature” meaning that the heat is moved through and transferred to other bodies by heat conduction).
Regarding claim 20, Francoeur teaches all the limitations of claim 15, as above, and further discloses a method wherein strain annealing the amorphous metal material comprises induction-based heating (¶163, “HF magnetic induction” generates heat, for example).

Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Georges (U.S. Patent 4,708,325) in view of Francoeur (U.S. Patent Application Publication 2013/ 0139929) in view of Fishman (U.S. Patent 8,242,420))

Regarding claim 12, Francoeur teaches all the limitations of claim 10, as above, but does not further teach wherein the heating system comprises the induction coil, an insulating layer adjacent to the induction coil, a graphite block adjacent to the insulating layer, and a heat transfer plate adjacent to the graphite block, wherein the heat transfer plate is configured to contact the portion of the material.  However,  Fishman teaches such layers, being the heating coils (Figs. 1 and 2; column 2 lines 23-45; coils 40), the insulation (20b), graphite (20a) and the heat transfer layer (20c).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Francoeur with the teachings of Fishman, to have a susceptor layer (made of multiple layers) in order to well heat up the amorphous metal by contact, graphite being a conductor, but being separated from the material itself and from the coils for better heating up and heat transfer.

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Francoeur (U.S. Patent Application Publication 2013/ 0139929) and further in view of Li (U.S. Patent 5,069,428).
Regarding claim 13, Francoeur teaches all the limitations of claim 10, as above, and further discloses a method wherein causing, by the EM field, heating of the portion of the material to a specified temperature value comprises:; and causing the portion of the material to be heated by a susceptor device ,(¶0178, “heating roller” 1, 11 fig. 23) that is also heated by the EM field, the susceptor device being in thermal communication with the portion of the material (¶0172; While moving along with the hot roller 11 surface in rotation, the ribbon temperature goes up to a temperature below or equal to the hot roller 11 temperature), Francoeur does not disclose as part of his invention causing the portion of the material to be heated by the EM field directly. 

Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive.  
The Drawing objections, and the claim objections have been remedied and are withdrawn.  The previous §112 rejections are withdrawn.  
Regarding the amendments to claims 10 and 15, they are rejected in light of the art cited above.  Specifically, Francoeur teaches a variety of ways of heating and applying pressure and suggests that different sections could be heated to different temperatures or that different stresses may be applied at different sections (in response to amendments and applicant’s arguments on pp. 9-11 of 14).  As well, regarding claim 1, as noted above, Georges and Francoeur do not teach “a heating assembly that includes a first heating plate opposing a second heating assembly including a second heating plate, wherein the material is configured to move between the first heating plate and the second heating plate, each configured to contact the material for conductive-based temperature annealing” (Remarks, pp. 12-13 of 14; see specifically the argument in the send paragraph of p.14).  For this, though, a new reference is added, that has the induction heating of Georges, but also plates for direct conductive contact heating (Suzuki), for more direct, controlled heating of the material.
No other independent argument is put forth. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see forms PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761          
     								/HELENA KOSANOVIC/     								Supervisory Patent Examiner, 
Art Unit 3761